UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

 

BLUEFIELD
RORY b PERRY Il, CLERK
US Disc COU cinta
UNITED STATES OF AMERICA
v. CRIMINAL NO. cr OOD 82.

 

dot
U.S.C. § 1791 (a) (2)
U.S.C.

18
18 § 1791 (b) (3)

JORGE AMADOR

INFORMATION
The United States Attorney Charges:

On or about August 13, 2020, at or near Welch, McDowell
County, West Virginia, and within the Southern District of West
Virginia, defendant JORGE AMADOR, being an inmate of a prison,
that is, the Federal Correctional Institution at McDowell, did
knowingly and unlawfully possess a prohibited object as defined by
18 U.S.C. § 1791(d) (1) (B), that is, a handcrafted object with a
sharpened point known as a “shank,” an object that was designed
and intended to be used aS a weapon.

In violation of Title 18, United States Code, Sections
1791 (a) (2) and 1791 (b) (3).

LISA G. JOHNSTON
Acting United States Attorney

TIMOTHY D. bf
Assistant fproece state Attorney
